

Exhibit 10.29
AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated as of March 18,
2014, amends that certain employment agreement, dated April 1, 2012 (the
“Employment Agreement”), between Lion Ribbon Company, LLC (“LR”), and Carey
Edwards (“Employee”).


WHEREAS, LR and the Employee previously entered into the Employment Agreement,
which, among other things, provides for the employment of the Employee in the
position of Executive Vice President of Sales;


WHEREAS, the parties desire to amend the Employment Agreement as specifically
provided herein;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto, intending to be
legally bound, agree as follows:


1.    Modification of Employment Term Set Forth in Section 1.1 of the Employment
Agreement. The parties acknowledge and agree that Section 1.1 of the Employment
Agreement shall be modified to provide that the Employment Term (as such term is
defined in such Section 1.1) shall continue until March 31, 2016.
    
2.    Miscellaneous.    Except as expressly modified hereby, the Employment
Agreement remains in full force and effect. Upon the execution and delivery
hereof, the Employment Agreement shall thereupon be deemed to be amended as
hereinabove set forth, and this Amendment and the Employment Agreement shall
henceforth be read, taken and construed as one and the same instrument. This
Amendment may be executed in counterparts, each of which shall be considered an
original instrument, but all of which shall be considered one and the same
agreement, and shall become binding when one or more counterparts have been
signed by each of the parties hereto and delivered to the other party.


IN WITNESS WHEREOF, this Amendment has been executed by LR and by the Employee
as of the date first above written.


LION RIBBON COMPANY, LLC (“LR”)




By: /s/ Christopher J. Munyan
Christopher J. Munyan
President




/s/ Carey Edwards
Carey Edwards (“Employee”)


1

